DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/096391 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of inventions are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-19 & 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10804429 (hereinafter ‘429) in view of Damilano  et al. (US 20170213868) and further in view of Lee et al. (US 2009/0085048).
Regarding claim 1, ‘429 discloses all of claim limitation including a first mesa comprising a top surface, at least a first LED and a first tunnel junction on the first LED, the top surface of the first mesa comprising a second n-type layer on the first tunnel junction;

a second tunnel junction on the second LED of the adjacent mesa, and a third n-type layer on the second tunnel junction of the adjacent mesa;
a first trench separating the first mesa and the adjacent mesa (‘429’s claim 1).
‘429 fails to specify that a first LED including a first p-type layer, a first n-type layer and a first color active region, a second LED including the second n-type layer, a second p-type layer, and first metallization in the first trench and in electrical contact with the first color active region and the second color active region of the adjacent mesa; and
second metallization contacts on the second n-type layer of the first mesa and on the top surface of the adjacent mesa.
However, Damilano suggests that a first LED including a first p-type layer, a first n-type layer and a first color active region, a second LED including the second n-type layer, a second p-type layer, and first metallization in the first trench and in electrical contact with the first color active region and the second color active region of the adjacent mesa; and
second metallization contacts on the second n-type layer of the first mesa and on the top surface of the adjacent mesa (Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide ‘429  with a first LED including a first p-type layer, a first n-type layer and a first color active region, a second LED including the second n-type layer, a second p-type layer, and  first metallization in the first trench and in 
second metallization contacts on the second n-type layer of the first mesa and on the top surface of the adjacent mesa as taught by Damilano in order to enhance variation of Light rendering by mixing different colors’ and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
`429 & Damilano fails to teach the first metallization layer extending continuously from the first color active region and the second active region.
However, Lee suggests that a first metallization layer extending congruously from the first color active region and the second active region of the adjacent mesa (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide `429 & Damilano with the first metallization layer extending continuously from the first color active region and the second active region of the adjacent mesa as taught by Lee in order to enhance connectivity by providing variable connection to LEDs (the serial array of the light emitting cells in para. 0024) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damilano et al. (US 20170213868) in view of Lell et al. (US 20130016752) and further in view of Lee et al. (US 2009/0085048).
Regarding claim 1, Damilano discloses that a light emitting diode (LED) array comprising:
a first mesa comprising a top surface, at least a first LED including a first p-type layer, a first n-type layer and a first color active region and a first tunnel junction on the first LED, the top surface of the first mesa comprising a second n-type layer 41 on the first tunnel junction 4 (Fig. 2B, note: a right LED);
an adjacent mesa comprising a top surface, the first LED 32-51, a second LED including the second n-type layer 51, a second p-type layer 53, and a second color active region 52 (Fig. 2b, a left LED);
a first trench separating the first mesa and the adjacent mesa;

second metallization BC & 70 contacts on the second n-type layer of the first mesa and on the top surface of the adjacent mesa (Fig. 1E).
Damilano fails to discloses that a second tunnel junction on the second LED of the adjacent mesa, and a third n-type layer on the second tunnel junction of the adjacent mesa.
However, Lell suggests that a second tunnel junction 15 on the second LED, and a third n-type layer 16 on the second tunnel junction 15 of second LED (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Damilano with a second tunnel junction on the second LED of the adjacent mesa, and a third n-type layer on the second tunnel junction of the adjacent mesa.as taught by Lell in order to enhance alter the color point of the emitted radiation (para. 0014) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Damilano & Lell fail to teach the first metallization layer extending continuously from the first color active region and the second active region of the adjacent mesa.
However, Lee suggests that a first metallization layer extending congruously from the first color active region and the second active region of the adjacent mesa (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Damilano & Lell with the first metallization layer extending continuously from the first color active region and the second 
Reclaim 2, Damilano, Lell, & Lee disclose that top surface of the adjacent mesa comprises the third n-type layer (Lell, Fig. 4).
Reclaim 3, Damilano, Lell, & Lee disclose that a third color active region on the n-type layer of the adjacent mesa and the adjacent mesa comprises a top surface including a third p-type layer;
a third mesa comprising the first LED, second LED, the second tunnel junction, and the third n-type layer on the second tunnel junction (substituting Damilano’s middle LED with Lell’s inventions);
a second trench separating the adjacent mesa and the third mesa;
first metallization in the second trench and in electrical contact with the first color active region and the second color active region of the third mesa and the first metallization in the first trench in electrical contact with the first color active region, the second color active region and the third color active region of the adjacent mesa; and a second metallization contact on the third n-type layer of the third mesa (Damilano in view of Lell by substituting the right LED and a middle LED).
Reclaim 4, Damilano, Lell, & Lee disclose that the third p-type layer of the adjacent mesa is a non-etched p-type layer (Damilano in view of Lell)

Reclaim 6, Damilano, Lell, & Lee disclose that the first color active region is a blue color active region, the second color active region is a green color active region and the third color active region is a red color active region (Damilano in view of Lell).
Reclaim 7, Damilano, Lell, & Lee disclose that the first p-type layer, the second p-type layer, the first n-type layer and the second n-type layer comprise a Ill-nitride material (Damilano in view of Lell, GaN).
Reclaim 8, Damilano, Lell, & Lee disclose that the Ill-nitride material comprises GaN (Damilano in view of Lell, GaN).
Reclaim 9, Damilano, Lell, & Lee disclose that the first p-type layer, the second p-type layer,    the third p-type layer, the first n-type layer, the first n-type layer, the second n-type layer and the third n-type layer comprise a Ill-nitride material(Damilano in view of Lell, GaN).
Reclaim 10, Damilano, Lell, & Lee disclose that the Ill-nitride material comprises GaN (Damilano in view of Lell, GaN).
Reclaim 11, Damilano, Lell, & Lee disclose that the first mesa has a sidewall and the adjacent mesa has a sidewall and the first mesa sidewall and the adjacent mesa sidewall form an angle with a top surface of a substrate upon which the mesas are formed in angle.
Damilano, Lell, & Lee fail to specify that the first mesa’s sidewall angle and the adjacent mesa’s sidewall angle from 75 to less than 90 degree.

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain range of sidewall’s angle of LED, because it would have been to obtain a certain range of sidewall’s angle of LED to achieve enhance variation of reflectance by angle of side wall.	
Reclaim 12, Damilano, Lell, & Lee disclose that an electronic system comprising: the LED array of claim 1; and
driver circuitry configured to provide independent voltages to one or more of p-metallization contacts (Driver circuit is known in the art to control the independent operation of LEDS and also, Damilano, para. 0026).
Reclaim 13, Damilano, Lell, & Lee disclose that the electronic system is selected from the group consisting of a LED-based luminaire, a light emitting strip, a light emitting sheet, an optical display, and a microLED display (Damilano, para. 0069).
Reclaim 14, Damilano, Lell, & Lee disclose that a method of manufacturing an LED array, the method comprising: 
forming a first mesa comprising a top surface, at least a first LED including a first p-type layer, a first n-type layer and a first color active region and a first tunnel junction on the first LED, the top surface comprising a second n-type layer on the first tunnel junction (Right LED of Damilano, Fig. 2B);
forming an adjacent mesa p2` comprising the first LED, a second LED including the second n-type layer, a second p-type layer and a second color active region;

forming a first trench separating the first mesa and the adjacent mesa;
forming first metallization 37 in the first trench extending continuously from (Lee, fig. 2) and in electrical contact with the first color active region and the second color active region of the adjacent mesa; and 
forming second metallization BC & 70 contacts on the second n-type layer of the first mesa and on the third n-type layer of the adjacent mesa (See rejected claim 1).
Reclaim 15, Damilano, Lell, & Lee disclose that forming a top surface of the adjacent mesa comprising the third n-type (Lell, Fig. 4). 
Reclaim 16, Damilano, Lell, & Lee disclose that forming a third color active region on the n-type layer of the adjacent mesa and the adjacent mesa comprises a top surface including a third p-type layer;
forming a third mesa comprising a top surface, the first LED, the second LED, the second tunnel junction, and including the third n-type layer on the second tunnel junction;
and the third color active region, the top surface of the third mesa comprising the third n-type layer;
forming a second trench separating the adjacent mesa and the third mesa;
forming a second first metallization layer in the second trench, the second first metallization layer extending continuously from (Lee, Fig. 1 & 2, any of elements 37 can be the second first metallization layer) and in electrical contact with the first color active region and the second color active region of the third mesa and the first metallization layer in the first 
forming second metallization contact on the third n-type layer of the third mesa (substituting Damilano’s a left and middle LED with Lell’s Fig. 4).
Reclaim 17, Damilano, Lell, & Lee disclose that each of the first LED, the second LED and the third LED comprise epitaxially deposited Ill-nitride material.
Reclaim 18, Damilano, Lell, & Lee disclose that the first LED, the second LED and the third LED are formed on a substrate.
Reclaim 19, Damilano, Lell, & Lee disclose that the first trench and second trench are formed by etching trenches to form the first mesa, the adjacent mesa and the third mesa (Damilano in view of Lell and further in view of Lee).
Regarding claim 21, Damilano, Lell, & Lee disclose that a light emitting diode (LED) array comprising:
a first mesa adjacent to a second mesa, the second mesa adjacent to a third mesa (Damilano, Fig. 1E);
the first mesa comprising a first stack and having a first mesa second metallization contact on a first mesa second n-type layer, the first mesa second n-type layer on a first mesa tunnel junction, the first mesa tunnel junction on a first mesa LED on a substrate, the first mesa LED including a first mesa first p-type layer, a first mesa first n-type layer, and a first mesa first color active region (Damilano, Fig. 1E);

the third mesa comprising a third stack and having a third mesa second metallization contact on a third mesa third n-type layer, the third mesa third n-type layer on the third mesa second tunnel junction, the third mesa second tunnel junction on a third mesa second LED, the third mesa second LED on a third mesa first tunnel junction, the third mesa first tunnel junction on a third mesa first LED on the substrate, the third mesa second LED comprising a third mesa second n-type layer, a third mesa second p-type layer, and a third mesa second color active region, and the third mesa first LED including a third mesa first p-type layer, a third mesa first n-type layer, and a third mesa first color active region (Damilano, Fig. 1E in view of Lell).
a first trench separating the first mesa and the second mesa (Damilano, Fig. 1E); 
a second trench separating the second mesa and the third mesa (Damilano, Fig. 1E); 
a first metallization layer in the first trench, extending continuously from and in electrical contact with the first mesa first color active region and the second mesa second color active region (Damilano, Fig. 1E in view of Lee Fig. 2, note: changing metallization layers to Lee is obvious); and
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 & 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 9/17/2021 have been fully considered regarding  nonstatutory double patenting over claims 1-21 of US 10,804,429 in view of US 2017/0213868 and further in view of Lee et al., but they are not persuasive.  
Applicant argues that “the claims of US 10,804,429 recite pairs of contact on each pixel stack - - with only single contact on the pixel - - does not teach or suggest that the first metallization layer is in the first trench and extends continuously from the first color active region and the second color active region.
However, `429 in view of Damilano disclose that the first metallization in the first trench and Lee further discloses a metallization layer is in the first trench and extends continuously from the first color active region and the second color active region (forming from one side a LED to other side of a LED to cover the first active region and the second active region in Fig. 2).
Therefore, Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SU C KIM/             Primary Examiner, Art Unit 2899